Case 1:20-cv-04863-BMC Document 6 Filed 10/26/20 Page 1 of 1 PagelD #: 34

 

PIESEOGS
KASELL LAW FIRM
i S DISTRICT COURT EASTERN DISTRICT OF NEW YORK
LEONORA TEPER index fo, 1:20-CV-04863-Ee
PLAINTIFF Date Filed
- vA - Offices No.
QUEENSSORO VOLKSWAGEN Court Date.

DEFENDANT
STATE OF NEW YORK, COUNTY OF NEW YORK £5S3

WARREN BOZARTH being duly sworn, deposes and says; I am over 18 years of age, not 4 party ta
aes action, and reside in the State of New Jersey. That on the 20TH day of OCTOBER, 2020
:23PM at

5321 NORTHERN BOULEVARD

WOODSIDE N¥ 11377 ;
{ served a true copy of the EXHIBIT{S), SUMMONS AND COMPLAINT upon QUEENSBORO VOLKSWAGEN the
DEFENDANT thercin named by deliverinc to, and leaving personally with FRANCISCO ESPINAL,
MANAGER AUTHORIZED TO ACCEPT a true copy of each thereof,

Deponent describes the person served as aforesaid to the best of depenent*’s abiliry at the tine
and circumstances of the service as follows:

SEX: MALE COLOR: WHITE HAIR; BLACK

APP.AGE; 35 APP, BT: S'9 APP. WT: 235

OTHER IDENTIFYING FEATURES

BEARD, MUSTACHE

Swern to beftcre me
21st d

  
  
 

 

YM Legal, LLC

75 MAIDEN LANE LITH FLOCK
of New York NEW YORK, NY 10036
Reference No: 3-KLFZ-3836061

2a

SELENA INES ADi
Notary Public,
No. O1AD6365042
Qualified in NEW YORK COUNTY
Commission Expires 09/25/2022
